If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 7, 2019
               Plaintiff-Appellee,

v                                                                  No. 342300
                                                                   Huron Circuit Court
GREGORY RAYMOND DELMARTER,                                         LC No. 17-306191-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a jury trial, of operating or
maintaining a methamphetamine laboratory, MCL 333.7401c(2)(f); possession of
methamphetamine, MCL 333.7403(2)(b)(i); operating or maintaining a methamphetamine
laboratory within 500 feet of a residence, MCL 333.7401c(2)(d); possession with intent to
deliver    methamphetamine,      MCL 333.7401(2)(b)(i); operating        or    maintaining     a
methamphetamine laboratory involving hazardous waste, MCL 333.7401c(2)(c); and two counts
of delivery of methamphetamine, MCL 333.7401(2)(b)(i). The trial court sentenced defendant as
a fourth-offense habitual offender, MCL 769.12, to concurrent prison terms of 14 to 40 years for
each conviction.1 We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Jonathan Boyce (Jonathan) asked defendant, his former neighbor, to travel from Mount
Pleasant to Bad Axe to help him “cook” methamphetamine as they had done many times in the
past. On May 24, 2017, Jonathan, his brother Michael Boyce (Michael), and Michael’s
girlfriend Hope Rowley met defendant in Bay City and drove him to Bad Axe. On the way


1
 In the judgment of sentence, the trial court indicated that the seven sentences were to be served
concurrently with each other, but consecutively to the sentences imposed in three separate lower
court case files.



                                               -1-
there, the group stopped in Caro to buy the necessary supplies, including over-the-counter
medication containing pseudoephedrine. Upon arriving in Bad Axe, they proceeded to a barn on
Sullivan Road (the barn) that was owned by Jonathan’s aunt, where they intended to cook the
methamphetamine both for sale and for personal use.

        On the same day, and at defendant’s request, defendant’s girlfriend Denise Williams
drove with her friend Billie Angell from Mount Pleasant to Bad Axe. Williams drove Angell’s
maroon Ford Explorer and met defendant at Jonathan’s mother’s house on Whitelam Street.
Williams, Angell, and defendant then went to a Walgreens store, where Angell purchased a box
of medication containing pseudoephedrine. They next went to a Walmart store, where Williams
purchased coffee filters and containers to be used for packaging methamphetamine, and where
defendant purchased additional medication containing pseudoephedrine. The three returned to
the Whitelam Street house and smoked methamphetamine provided by defendant. That night,
Jonathan and defendant packed up the supplies that they had purchased, left the Whitelam Street
house, and went to the barn on Sullivan Road. Williams and Angell met them at the barn in
Angell’s Ford Explorer, bringing with them the supplies that they had purchased. Defendant
assisted with the preparation of the chemicals and materials that were used to make
methamphetamine while Jonathan “cooked” the methamphetamine.                   Defendant gave
methamphetamine to Williams and Angell for their personal use that night. After making the
methamphetamine, defendant and Jonathan gathered the remaining supplies into bags and took
them back to the Whitelam Street house.

       The following night, defendant, Jonathan, and Ray Lane (Jonathan’s cousin) returned to
the barn with the supplies. Lane served as a lookout while defendant again assisted Jonathan in
cooking methamphetamine. Afterwards, defendant and Jonathan again packed up the supplies
and took them back to the Whitelam Street house, leaving Lane to clean up the barn.

       The activity at the barn caused a neighbor to contact the Huron County Sheriff’s
Department. The neighbor told Deputy Ryan Swartz that he had seen a Ford Explorer dropping
people off along the road and that the people were running through the field to the barn at night
carrying bags. Deputy Swartz and Detective Daryl Ford canvassed the area and located the
Explorer in the driveway of the Whitelam Street house. Deputy Swartz’s investigation into the
ownership of the Explorer and the suspected residents of the Whitelam Street house produced
evidence of frequent pseudoephedrine purchases by Angell, Jonathan, Michael, and two other
residents of the Whitelam Street house, Robert and Kasandra Woodchisky.                      The
pseudoephedrine purchases, combined with the activity at the barn, led to the issuance of search
warrants for both the Whitelam Street house and the Sullivan Road barn. The search warrant
was executed at the Whitelam Street house around 9:00 a.m. on May 26. Defendant was present
and was arrested; a search of his person revealed a lid to a vial that later tested positive for
methamphetamine residue, a tool for removing lithium from batteries, and $600. The other
parties involved in obtaining materials and manufacturing methamphetamine, including
Jonathan, Lane, Williams, and Angell, were also arrested and later testified at defendant’s trial
pursuant to plea deals.

       While at the Whitelam Street house, officers observed a bag, to which plastic tubing was
attached and from which smoke was emanating, prompting officers to contact the Sanilac County
Drug Task Force to assess the scene before the search continued. Sergeant Michael Moore

                                               -2-
entered the house in protective gear to assess the scene; he recorded video and took photographs
of the interior of the house. The searches of both the Whitelam Street house and the Sullivan
Road barn revealed evidence of methamphetamine production.

        Defendant was given Miranda2 warnings after his arrest and, after waiving his
constitutional rights, gave brief statements to officers at the scene. He again waived his rights
later that evening at the jail, gave written answers to questions posed by Bad Axe Police
Department Detective Kevin Knoblock and Detective Ford, and admitted to purchasing
medication containing pseudoephedrine and other materials to give to Jonathan in exchange for
methamphetamine.

         Before trial, defendant moved to suppress his statements to the police, arguing that his
Miranda waivers were not valid due to his intoxication by methamphetamine. After a Walker3
hearing, the trial court found defendant’s statements to be admissible. Defendant also moved to
suppress evidence found in the course of the search warrants at the house and barn; the trial court
held that defendant lacked standing to challenge the warrant with respect to the barn, and that
sufficient probable cause supported the issuance of the warrant to search the house. Also before
trial, the prosecution sought, over defendant’s objection, to introduce other-acts evidence under
MRE 404(b) concerning defendant and Jonathan’s history of cooking methamphetamine
together. The trial court held that the proffered evidence was admissible.

        During trial, the prosecution sought to admit Facebook Messenger conversations,
retrieved from Jonathan’s cell phone, between defendant and Jonathan. Defendant objected on
the ground that the prosecution had violated the trial court’s discovery order by producing these
messages only a week before trial. The trial court, while acknowledging that the messages could
have been retrieved from the phone sooner, held that defendant had had sufficient time to review
the messages or to request an adjournment to permit additional time to review them.

        Defendant’s theory of the case at trial was that Jonathan was the “mastermind” in making
methamphetamine and that defendant was simply a handyman and an addict who had come to
Bad Axe to perform some electrical work at the barn and who had purchased pseudoephedrine
products and other supplies for Jonathan in exchange for methamphetamine to “feed his own
habit.” The jury convicted defendant as described. This appeal followed.

                      II. ADMISSION OF DEFENDANT’S STATEMENTS

       Defendant argues, as he did before the trial court, that his level of intoxication rendered
him unable to voluntarily and knowingly waive his constitutional rights and, therefore, that his
statements should have been suppressed. We disagree. We review de novo a trial court’s
determination that a waiver was knowing, intelligent, and voluntary. People v Daoud, 462 Mich.
621, 629-630; 614 NW2d 152 (2000). We review for clear error a trial court’s factual findings


2
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1996).
3
    People v Walker, 374 Mich. 331; 132 NW2d 87 (1965).


                                                -3-
on a motion to suppress. People v Henry (After Remand), 305 Mich. App. 127, 128; 854 NW2d
114 (2014).

        Generally, “[s]tatements of an accused made during custodial interrogation are
inadmissible unless the accused voluntarily, knowingly, and intelligently waived his or her Fifth
Amendment rights.” People v Gipson, 287 Mich. App. 261, 264; 787 NW2d 126 (2010). If a
suspect has been afforded Miranda warnings before being subjected to a custodial interrogation
and waives his constitutional rights, subsequent incriminating statements may be used against
him. People v Tanner, 496 Mich. 199, 209; 853 NW2d 653 (2014). “In evaluating the
admissibility of a particular statement, we review the totality of the circumstances surrounding
the making of the statement to determine whether it was freely and voluntarily made in light of
the factors set forth by our Supreme Court . . . .” People v Sexton (After Remand), 461 Mich.
746, 752; 609 NW2d 822 (2000) (quotation marks and citations omitted). In People v Cipriano,
431 Mich. 315, 334; 429 NW2d 781 (1988), our Supreme Court provided a nonexhaustive list of
factors to consider in evaluating the admissibility of a custodial statement, including “whether
the accused was . . . intoxicated.” But “[t]he absence or presence of any one of these factors is
not necessarily conclusive on the issue of voluntariness[;]” rather, the ultimate test of
admissibility is whether the totality of the circumstances surrounding the making of the
confession indicates that it was freely and voluntarily made.” Id.

        Detective Knoblock testified that when he spoke with defendant on the scene after his
arrest, defendant was standing and was not swaying, and that his words were not garbled. He
appeared to be oriented as to time and place, and his responses were in context to the questions
asked. Detective Ford testified that during the jail interview later that evening, defendant
provided specific written responses that were consistent with the questions posed. Defendant
was not swaying in his seat, did not garble his words, appeared oriented as to time and place, and
did not have any difficulty holding a pen or writing. Defendant specifically told Detective Ford
that he was not under the influence of any drugs or alcohol, and gave no indication, by his words,
his appearance, or his actions, that he was under the influence of anything at the time of the 75-
minute statement.4 At the time of the second interview, it had been at least eight hours since
defendant had been arrested and he had no opportunity to use drugs during that time.

        The trial court reviewed the video recordings of defendant’s interviews and his written
statement, and also considered the testimony of Detectives Ford and Knoblock, and found no
evidence that defendant’s statements were involuntary because of intoxication. We agree with
the trial court. Defendant exhibited no signs of excessive intoxication during either of his
interviews. Defendant was not loud or belligerent. His responses were in context to the
questions. During the evening interview, he appeared frustrated at times, but remained seated in
his chair and acted appropriately. Defendant wrote legible and coherent answers to the questions
posed to him. And both Detective Ford and Detective Knoblock testified that, based on their


4
  Detective Ford testified that he is not a drug recognition expert but, based on his training and
experience, defendant did not appear to be under the influence of drugs during the interview at
the jail.


                                               -4-
experience, defendant did not exhibit signs of intoxication. In short, there was no evidence,
other than defendant’s own testimony that he was not “thinking properly” due to
methamphetamine intoxication, that defendant was so intoxicated at his interviews that he did
could not knowingly and voluntarily waive his constitutional rights.5 The trial court did not err
by determining that defendant knowingly and voluntarily waived his constitutional rights and by
denying defendant’s motion to suppress his statements.

                   III. SEARCH WARRANT—SULLIVAN ROAD BARN

        Defendant also argues that the trial court erred by finding that defendant lacked standing
to challenge the search of the Sullivan Road barn, because Lane had engaged him to do electrical
work on the barn and he therefore had a reasonable expectation of privacy. We disagree. This
Court reviews de novo the trial court’s ultimate ruling on a motion to suppress evidence, while
reviewing its factual findings for clear error. People v Barbarich, 291 Mich. App. 468, 471; 807
NW2d 56 (2011).

       In deciding whether a Fourth Amendment violation has occurred, this Court must first
determine whether a complainant had a reasonable expectation of privacy in the location that was
searched, so as to afford him or her standing to challenge the search. People v Powell, 235 Mich
App 557, 561; 599 NW2d 499 (1999). The defendant bears the burden of establishing standing.
Id. An expectation of privacy is legitimate only if the individual exhibited an actual, subjective
expectation of privacy and that actual expectation is one that society recognizes as reasonable.
People v Taylor, 253 Mich. App. 399, 404; 655 NW2d 291 (2002).



        Defendant’s argument that he had an expectation of privacy in the Sullivan Road barn
because he “worked there” 6 is not supported by the record. Defendant presented no evidence
that he was employed to perform electrical work in the barn. Further, even assuming that
defendant was engaged to perform temporary work in someone else’s barn, this does not afford
the same expectation of privacy as one might have in his or her own permanent workplace. See
Powell, 235 Mich. App. at 563. Moreover, defendant had only arrived in Bad Axe two days
before the execution of the search warrant, and his “tool” bag allegedly containing his work tools
was found to also contain components to manufacture methamphetamine. The testimony of
other witnesses supports the conclusion that defendant came to Bad Axe, and to the Sullivan


5
  To the extent that defendant seemingly suggests on appeal that he waived his constitutional
rights after being deprived of food, water, and sleep, he admitted at the Walker hearing that he
had been given food and water at the jail and had not been prevented from sleeping.
6
  To the extent that defendant argues that he had a reasonable expectation of privacy in the barn
because, with Lane’s permission, he left property there and spent nights there, he has provided
no citation to the record to support these factual assertions. See MCR 7.212(C)(7). Further,
defendant asserted in his motion to suppress that he spent the three nights that he was in Bad Axe
as an overnight guest at the Whitelam Street house.


                                               -5-
Road barn, to cook, use, and sell methamphetamine, not to engage in electrical work. The trial
court did not clearly err by finding that defendant did not have a reasonable expectation of
privacy in the Sullivan Road barn as his workplace, and that defendant lacked standing to
challenge the search of the barn. Barbarich, 291 Mich. App. at 471.

                       IV. ADMISSION OF OTHER-ACTS EVIDENCE

        Defendant also argues that the trial court abused its discretion by allowing the
prosecution to introduce evidence, under MRE 404(b)(1), in the form of Jonathan’s testimony
about defendant’s ongoing history of manufacturing methamphetamine, because the probative
value of the evidence was substantially outweighed by the danger of unfair prejudice, see
MRE 403. We disagree. “The decision to admit evidence is within a trial court’s discretion,
which is reviewed for an abuse of that discretion.” People v Bynum, 496 Mich. 610, 623; 852
NW2d 570 (2014). “An abuse of discretion occurs when the court chooses an outcome that falls
outside the range of reasonable and principled outcomes.” People v Unger, 278 Mich. App. 210,
217; 749 NW2d 272 (2008). “Preliminary questions of law, such as whether a rule of evidence
or statute precludes the admission of particular evidence, are reviewed de novo, and it is an abuse
of discretion to admit evidence that is inadmissible as a matter of law.” Bynum, 496 Mich. at
623.

        Under MRE 404(b)(1), evidence of other crimes, wrongs, or acts is not admissible to
prove the character of a person to show action in conformity therewith. Therefore, if the sole
purpose in offering the evidence is to show a defendant’s propensity for particular conduct based
on his character as inferred from other wrongful conduct, it is not admissible. People v Gimotty,
216 Mich. App. 254, 259; 549 NW2d 39 (1996). Such evidence may be admissible, however, for
another purpose, “such as proof of motive, opportunity, intent, preparation, scheme, plan, or
system in doing an act, knowledge, identity, or absence of mistake or accident,” if that evidence
is relevant to a material issue. MRE 404(b)(1).

        Our Supreme Court has explained the standard for determining the admission of other-
acts evidence:

       “First, that the evidence be offered for a proper purpose under Rule 404(b);
       second, that it be relevant under Rule 402 as enforced through Rule 104(b); third,
       that the probative value of the evidence is not substantially outweighed by unfair
       prejudice; fourth, that the trial court may, upon request, provide a limiting
       instruction to the jury.” [People v Denson, 500 Mich. 385, 398; 902 NW2d 306
       (2017), quoting People v VanderVliet, 444 Mich. 52, 55; 508 NW2d 114 (1993),
       amended 445 Mich. 1205 (1994).]

        In this case, the trial court admitted the evidence to show a scheme, plan, or system in
doing an act. “[E]vidence of other instances of . . . misconduct that establish a scheme, plan, or
system may be material in the sense that the evidence proves that the charged act was
committed.” People v Sabin (After Remand), 463 Mich. 43, 62; 614 NW2d 888 (2000). Other
acts are logically relevant for this purpose “where the uncharged misconduct and the charged
offense are sufficiently similar to support an inference that they are manifestations of a common
plan, scheme, or system.” Id. at 63. “[D]istinctive and unusual features are not required to

                                                -6-
establish the existence of a common design or plan. The evidence of uncharged acts needs only
to support the inference that the defendant employed the common plan in committing the
charged offense.” People v Hine, 467 Mich. 242, 252-253; 650 NW2d 659 (2002).

       The other-acts evidence admitted at trial showed that defendant and Jonathan had a
history of manufacturing methamphetamine together since January 1, 2017, with defendant
obtaining and preparing the components for Jonathan to “cook,” and that the methamphetamine
was made for consumption and for sale. This evidence supported an inference in this case that
defendant would purchase or engage others to purchase the supplies needed for the manufacture
of methamphetamine and that he prepared the components for Jonathan to cook as part of a
concerted scheme, plan, or system to manufacture methamphetamine for both personal use and
sale. Therefore, the evidence was admitted for a proper purpose.

         To be logically relevant to a proper purpose, other-acts evidence must be both material
and probative. Denson, 500 Mich. at 401. To be material, evidence must be related to “any fact
that is of consequence to the determination of the action.” MRE 401; see also Denson, 500 Mich.
at 401. To be probative, it must tend “to make the existence of any fact that is of consequence to
the determination of the action more probable or less probable than it would be without the
evidence.” MRE 401; see also Denson, 500 Mich. at 401-402. In this case, defendant does not
dispute that the other-acts testimony was both material to and probative of whether defendant
engaged in a concerted scheme to manufacture methamphetamine for both personal use and
delivery. Rather, defendant argues that the probative value of the challenged evidence was
substantially outweighed by the risk of unfair prejudice. Denson, 500 Mich. at 398. We disagree.
Evidence is not unfairly prejudicial merely because it is damaging; unfair prejudice exists when
there is a danger that the jury will give marginally probative evidence undue weight. People v
Ortiz, 249 Mich. App. 297, 306; 642 NW2d 417 (2002). Here, evidence that defendant and
Jonathan had regularly performed the same roles in a methamphetamine-cooking operation, with
defendant enlisting the help of others to purchase necessary ingredients and preparing the
chemicals and materials to provide to Jonathan during the “cook,” was highly relevant,
especially in response to defendant’s theory that he was merely a minor player in an operation
dominated by Jonathan; the evidence tended to show that defendant was voluntarily engaged, as
he had been many times in the past, in a scheme to cook methamphetamine for personal use and
sale, and was not merely an addict trading his services for a small amount of personal-use
methamphetamine. The trial court did not err by concluding that the probative value of this
evidence was not substantially outweighed by the risk of unfair prejudice.

        This is especially true because the trial court gave a limiting instruction. A limiting
instruction is sufficient to “counterbalance any potential for prejudice spawned by the other acts
evidence.” People v Martzke, 251 Mich. App. 282, 295; 651 NW2d 490 (2002). Jurors are
presumed to follow their instructions.” People v Mahone, 294 Mich. App. 208, 212; 816 NW2d
436 (2011).

       Accordingly, trial court did not abuse its discretion by admitting the other-acts testimony.




                                               -7-
                                 V. DISCOVERY VIOLATION

       Defendant also argues that the trial court erred by admitting Facebook Messenger
messages exchanged between defendant and Jonathan, because the prosecution violated
MCR 6.201(B)(3) by failing to timely turn over the messages that were retrieved from
Jonathan’s seized cell phone. We disagree. We review for an abuse of discretion a trial court’s
choice of remedy for an alleged discovery violation. MCR 6.201(J); People v Jackson, 292 Mich
App 583, 591; 808 NW2d 541 (2011).

       “When determining the appropriate remedy for discovery violations, the trial court must
balance the interests of the courts, the public, and the parties in light of all the relevant
circumstances, including the reasons for noncompliance.” People v Banks, 249 Mich. App. 247,
252; 642 NW2d 351 (2002). The exercise of discretion also requires inquiry into whether the
defense made a showing of actual prejudice. People v Taylor, 159 Mich. App. 468, 482; 406
NW2d 859 (1987). The exclusion of evidence is an “extremely severe” sanction “and the
judge’s discretion in exercising preclusion should be limited only to an egregious case.” Id.,
quoting People v Merritt, 396 Mich. 67, 82; 238 NW2d 31 (1976) (quotation marks omitted).

        The prosecution concedes that the messages were not timely produced to defense counsel
in violation of MCR 6.201(B)(3), which provides that, upon request, the prosecuting attorney
must provide each defendant “any written or recorded statements, including electronically
recorded statements, by a defendant, codefendant, or accomplice pertaining to the case, even if
that person is not a prospective witness at trial.” Under MCR 6.201(J),

       [i]f a party fails to comply with this rule, the court, in its discretion, may order the
       party to provide the discovery or permit the inspection of materials not previously
       disclosed, grant a continuance, prohibit the party from introducing in evidence the
       material not disclosed, or enter such other order as it deems just under the
       circumstances.

        When defendant objected to the admission of the messages, the trial court permitted
defense counsel to voir dire Deputy Swartz and Jonathan about the phone and the messages. The
trial court also asked questions about the evidence and the reasons for the discovery violation.
Deputy Swartz testified that the contents of the cell phone were not investigated earlier based on
the assumption that the case would not be going to trial. The court expressed concern about the
delayed retrieval of the messages from the phone, but ultimately found that the information was
provided to defense counsel a week before trial and that counsel had sufficient time to bring the
discovery violation to the court’s attention in advance of trial. Under MCR 6.201(J), “[p]arties
are encouraged to bring questions of noncompliance before the court at the earliest opportunity.”
The prosecution provided defendant with the messages at a final pretrial conference a week
before trial and defendant failed to bring the issue of noncompliance before the court at that time
or to move for a continuance to allow him to obtain an expert. Defendant has not demonstrated
that the trial court abused its discretion by finding that the circumstances of the discovery




                                                 -8-
violation did not warrant the exclusion of the evidence.7 Taylor, 159 Mich. App. at 482; Jackson,
292 Mich. App. at 591.

            VI. ADMISSION OF VIDEO OF THE WHITELAM STREET HOUSE

        Defendant also argues that he was prejudiced by the admission of the videotaped safety
assessment walkthrough of the Whitelam Street house because the video depicted components
for making methamphetamine and he was not charged with operating or maintaining a
methamphetamine lab at that location. Although the evidence may have been prejudicial, it was
also relevant under MRE 401 because it depicted physical evidence related to the charges
involving activities at the Sullivan Road barn and corroborated testimony that components were
stored at the Whitelam Street house and taken to the barn for use in making methamphetamine
there. The mere fact that this evidence supported the prosecution’s case in chief does not render
the probative value substantially outweighed by the risk of unfair prejudice. MRE 403. Further,
the trial court gave a limiting instruction to clarify to the jury that the charges involving
operating or maintaining a methamphetamine lab, which were charges 1, 3, and 5, pertained only
to the Sullivan Road barn; the verdict form also specifically indicated that charges 1, 3, and 5
pertained only to the barn. Any risk of unfair prejudice was alleviated by the trial court’s
limiting instruction and the verdict form. See People v Roscoe, 303 Mich. App. 633, 646; 846
NW2d 633 (2014). The trial court did not abuse its discretion by admitting evidence of the
videotaped walkthrough at the Whitelam Street house. Bynum, 496 Mich. at 623.

                                   VI. STANDARD 4 BRIEF

       In his Standard 4 brief, 8 defendant raises arguments related to the issues that we have
already discussed earlier in this opinion. In addition, defendant argues two issues not found in


7
  Defendant’s statement of the issue in his brief on appeal suggests that defendant is also
challenging admission of the evidence on the ground that it was not properly authenticated.
Defendant does not specifically support this argument with legal authority; rather, he simply
notes that he argued in the trial court that “absent an expert extracting the messages from the
phone and verification that the response messages were from [defendant’s phone], the
photographs [of the messages] were unreliable evidence” and that the “phone was stored
improperly, tainting the evidence,” and he states in his request for relief that “trial court erred
when it admitted the text messages because the prosecution failed to make a proper foundation
for the admission of the evidence.” Issues not adequately briefed are deemed abandoned. See
People v Martin, 271 Mich. App. 280, 315; 721 NW2d 815 (2006). In any event, we agree with
the trial court that the testimony of Deputy Swartz and Jonathan provided sufficient
authentication for admission; further, to the extent he reiterates them on appeal, defendant’s trial
court arguments regarding the lack of expert verification of the extraction methods used and
possible deficiencies in the chain of custody went to the weight of the evidence, not its
admissibility. See People v White, 208 Mich. App. 126, 133; 527 NW2d 34 (1994).
8
 A supplemental appellate brief submitted in propria persona by a criminal defendant under
Michigan Supreme Court Administrative Order 2004-6, Standard 4.


                                                -9-
his main appellate brief. First, defendant argues that evidence seized during the search of the
Whitelam Street house should have been suppressed because the affidavit in support of the
search warrant erroneously stated that Michael Boyce resided at the house, and that police did
not have probable cause to search absent that information. We disagree. This Court reviews de
novo a trial court’s ultimate ruling on a motion to suppress evidence, while reviewing its factual
findings for clear error. Barbarich, 291 Mich. App. at 471. This Court reads a search warrant and
attached affidavit “in a common-sense and realistic manner” to determine whether the warrant
established probable cause. People v Russo, 439 Mich. 584, 603; 487 NW2d 698 (1992)
(quotation marks and citation omitted).

       The United States and Michigan Constitutions prohibit unreasonable searches and
seizures and require a showing of probable cause to issue a search warrant. US Const, Am IV;
Const 1963, art 1, § 11. An affidavit accompanying a search warrant is presumed to be valid.
Martin, 271 Mich. App. at 311. If a search warrant affidavit contains false statements, “evidence
obtained pursuant to the warrant must be suppressed if the false information was necessary to a
finding of probable cause.” People v Stumpf, 196 Mich. App. 218, 224; 492 NW2d 795 (1992).
The defendant must show “that a false statement knowingly and intentionally, or with reckless
disregard for the truth, was included by the affiant in the warrant affidavit, and [that] the
allegedly false statement was necessary to the finding of probable cause.” Martin, 271 Mich
App at 311 (quotation marks and citation omitted).

        In response to defendant’s challenge to the search warrant relating to the Whitelam Street
house, the trial court examined the accompanying affidavit and held that if the information
regarding Michael Boyce’s residence were removed from the affidavit, the remaining content in
the affidavit was sufficient to support a finding of probable cause. We agree with the trial court.
“Probable cause exists when the facts and circumstances would allow a reasonable person to
believe that the evidence of a crime or contraband sought is in the stated place.” People v
Waclawski, 286 Mich. App. 634, 698; 780 NW2d 321 (2009). The affidavit prepared by Deputy
Swartz stated that a confidential informant reported that he had observed suspicious activity at
the Sullivan Road barn, including (1) three men sneaking into the barn, one of whom was locally
known to the affiant as a drug user; (2) drivers ferrying people to and from the barn carrying
bags and bottles; and (3) an event in which the driver of a maroon and tan Ford Explorer told the
confidential informant that she had stopped in the area because she had a flat tire, but that the
informant had subsequently observed two men, one of whom was carrying a bag, leave the barn
and enter the Explorer, which drove away. The police searched for that Ford Explorer and found
it parked at the Whitelam Street house. The Explorer was registered to Angell, who had
purchased pseudoephedrine products 16 times and who had been blocked from purchasing it
three times; the affidavit stated that in the affiant’s experience, those who are blocked typically
are involved in making methamphetamine. The affidavit identified four individuals believed to
reside at the Whitelam Street house: the Woodchiskys, Michael, and Jonathan. It identified each
as a known purchaser of pseudoephedrine, with numerous purchases between May 20, 2017 and
May 24, 2017. The affidavit also stated that Swartz had reviewed surveillance video of
Jonathan’s pseudoephedrine purchase, which revealed that a different individual (later identified
as defendant) had used Jonathan’s identification to purchase the drug on May 24, and that
individual’s companions, including Angell, had purchased supplies commonly used in



                                               -10-
methamphetamine production during the same shopping trip. The group had arrived at the store
in the same maroon Ford Explorer seen at the Sullivan Road barn and the Whitelam Street house.

        Even discounting all references to Michael, 9 the affidavit would still contain all the
allegations of suspicious activity at the Sullivan Road barn, including the attempts by a known
drug user and two other bag-carrying men to secretly enter the barn, the barn’s connection to
other occupants of the Whitelam Street house via Angell’s Ford Explorer, Angell’s frequent
attempts to purchase pseudoephedrine products, her suspected purchase of other materials used
in the manufacture of methamphetamine, and the account of defendant using Jonathan’s
identification to purchase pseudoephedrine products. The remaining information contained in
the affidavit still provided a substantial basis for concluding that there was a fair probability that
evidence of a crime would be found at the Whitelam Street house. The trial court properly found
that the warrant affidavit was supported by probable cause. Russo, 439 Mich. at 603.

       Finally, defendant argues that the sentence imposed for his conviction of possession of
methamphetamine is unreasonable because the sentence is more than double the high end of the
guidelines for that offense. Defendant’s argument is factually inaccurate. The trial court
sentenced defendant within the guidelines range of 78 to 260 months for the highest-crime-class
offenses. The guidelines range for the highest-crime-class offense subsumes the guidelines
range for lower-crime-class offenses where the sentences are to be served concurrently. People v
Lopez, 305 Mich. App. 686, 691-692; 854 NW2d 205 (2014). Therefore, defendant was
sentenced within the applicable guidelines range and his sentence is presumptively reasonable.
People v Walden, 319 Mich. App. 344, 360; 901 NW2d 142 (2017).

       Affirmed.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Patrick M. Meter
                                                              /s/ Karen M. Fort Hood




9
  We note that Michael himself testified to using methamphetamine, to having purchased
pseudoephedrine products to give to defendant and Jonathan, and to being aware that defendant
and Jonathan were engaged in the production of methamphetamine. In other words, even
assuming that the affidavit erroneously stated that Michael lived at the Whitelam Street address,
he admittedly was not completely uninvolved with conduct underlying the charges against
defendant.


                                                -11-